      Case 4:19-cv-00323-RGE-SBJ Document 1 Filed 10/07/19 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                   CENTRAL DIVISION

DES MOINES IRONWORKERS LOCAL
NO. 67 PENSION FUND;

DES MOINES IRONWORKERS LOCAL
NO. 67 DEFINED CONTRIBUTION FUND;

DES MOINES IRONWORKERS LOCAL
NO. 67 HEALTH AND WELFARE FUND;

DES MOINES IRONWORKERS LOCAL
NO. 67 APPRENTICESHIP FUND;

JAMES WATT, as Chairman of the LOCAL
NO. 67 PENSION FUND, LOCAL NO. 67
DEFINED    CONTRIBUTION         FUND,
LOCAL NO. 67 HEALTH AND WELFARE
FUND,    and   LOCAL        NO.    67
APPRENTICESHIP FUND;

DES MOINES IRONWORKERS LOCAL
UNION NO. 67,
                                             Case No.
                    Plaintiffs,
       v.
MPCC, LLC
d/b/a  INTERSTATE           REINFORCING
STEEL,

Defendant’s Registered Agent:
John B. Calacci
2881 Independence Road
Iowa City, Iowa 52240

                    Defendant.



                                     COMPLAINT
       Case 4:19-cv-00323-RGE-SBJ Document 1 Filed 10/07/19 Page 2 of 10



       Plaintiffs, for their causes of action against Defendant MPCC, LLC d/b/a Interstate

Reinforcing Steel, state as follows:



                                       NATURE OF THE CASE

       1.      This is an action to collect delinquent fringe benefit contributions from Defendant

that are due and owing under §§ 502 and 515 of the Employee Retirement Income Security Act

of 1974 (“ERISA”), 29 U.S.C. §§ 1132 and 1145, and to collect delinquent dues and assessments

under § 301 of the Labor Management Relations Act (“LMRA”), 29 U.S.C. § 185.

                                               PARTIES

       2.      Plaintiff Des Moines Ironworkers Local No. 67 Pension Fund (hereinafter

“Pension Fund”) is an “employee benefit plan” within the meaning of 29 U.S.C. § 1002(3) and

maintains its principal place of administration at 1501 East Aurora Avenue, Suite B, Des

Moines, Iowa 50313. The Pension Fund is a legal entity that may sue or be sued, pursuant to 29

U.S.C. § 1132(d).

       3.      Plaintiff Des Moines Ironworkers Local No. 67 Defined Contribution Fund

(hereinafter “Defined Contribution Fund”) is an “employee benefit plan” within the meaning of

29 U.S.C. § 1002(3) and maintains its principal place of administration at 1501 East Aurora

Avenue, Suite B, Des Moines, Iowa 50313. The Defined Contribution Fund is a legal entity that

may sue or be sued, pursuant to 29 U.S.C. § 1132(d).

       4.      Plaintiff Des Moines Ironworkers Local No. 67 Health and Welfare Fund

(hereinafter “Health and Welfare Fund”) is an “employee benefit plan” within the meaning of 29

U.S.C. § 1002(3) and maintains its principal place of administration at 1501 East Aurora
                                                    2
      Case 4:19-cv-00323-RGE-SBJ Document 1 Filed 10/07/19 Page 3 of 10



Avenue, Suite B, Des Moines, Iowa 50313. The Health and Welfare Fund is a legal entity that

may sue or be sued, pursuant to 29 U.S.C. § 1132(d).

       5.      Plaintiff Des Moines Ironworkers Local No. 67 Apprenticeship Fund (hereinafter

“Apprenticeship Fund”) is an “employee benefit plan” within the meaning of 29 U.S.C. §

1002(3) and maintains its principal place of administration at 1501 East Aurora Avenue, Suite B,

Des Moines, Iowa 50313. The Apprenticeship Fund is a legal entity that may sue or be sued,

pursuant to 29 U.S.C. § 1132(d).

       6.      The Pension Fund, Defined Contribution Fund, Health and Welfare Fund, and

Apprenticeship Fund (hereinafter “the Funds” or “Plaintiff Funds”) are each “multi-employer

plans” within the meaning of 29 U.S.C. § 1002(37) and have been established pursuant to §

302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5).

       7.      Plaintiff James Watt (hereinafter “Watt”) is Chairman of the Plaintiffs Pension

Fund, Defined Contribution Fund, Health and Welfare Fund, and Apprenticeship Fund. Watt is a

proper party to this action based on his official capacity and fiduciary duties to the Funds,

including the collection of contributions due to the Funds.

       8.      Plaintiff Ironworkers Local 67 of the International Association of Bridge,

Structural, Ornamental and Reinforcing Iron Workers (hereinafter “Local 67”) is a “labor

organization representing employees in an industry affecting commerce” within the meaning of

Section 2(5) of the National Labor Relations Act (“NLRA”), 29 U.S.C. § 152(2) and Section

301(a) of the LMRA, 29 U.S.C. § 185(a), and is a legal entity that may sue or be sued, under 29

U.S.C. § 185(b); and maintains its principal office at 1501 East Aurora Avenue, Suite B, Des



                                                    3
      Case 4:19-cv-00323-RGE-SBJ Document 1 Filed 10/07/19 Page 4 of 10



Moines, Iowa 50313. Local 67 is a legal entity that may sue or be sued, under 29 U.S.C.

§ 185(b).

       9.      Defendant MPCC, LLC d/b/a Interstate Reinforcing Steel (hereinafter “Interstate”

or “Defendant”) is a limited liability company organized under and existing by virtue of the laws

of the state of Iowa and its registered agent, John Calacci, is located at 2881 Independence Road,

Iowa City, Iowa 52240. Interstate is an employer within the meaning of Section 2(2) of the

NLRA, 29 U.S.C. § 152(2) and Section 301(a) of the LMRA, 29 U.S.C. § 185(a), and is a legal

entity that may sue or be sued, under 29 U.S.C. § 185(b).

                                            JURISDICTION

       10.     This Court has jurisdiction of Plaintiffs’ claims pursuant to 29 U.S.C. §§ 185(c),

1132, and 1145; and also pursuant to 28 U.S.C. § 1331.

       11.     The Plaintiff Funds are administered in Des Moines, Iowa, and therefore venue is

appropriate in this district and division pursuant to 29 U.S.C. § 1132(e)(2) and 28 U.S.C. §

1391(b).

             CAUSE OF ACTION – FAILURE TO PAY TIMELY FRINGE BENEFIT
                 CONTRIBUTIONS, WORKING DUES AND ASSESMENTS

       12.     Plaintiffs restate and incorporate herein Paragraphs 1 through 11.

       13.     Interstate is a party to a collective bargaining agreement (hereinafter “CBA”) with

Local 67. The CBA has been in effect at all times relevant to this action.

       14.     At all times relevant to this action, Interstate has employed employees who have

performed work covered by the CBA with Local 67.




                                                    4
       Case 4:19-cv-00323-RGE-SBJ Document 1 Filed 10/07/19 Page 5 of 10



        15.    Each Plaintiff Fund was established and operates pursuant to a written agreement

and/or declaration of trust (hereinafter “Trust Agreements”).       These Trust Agreements are

incorporated by reference into, and are a material part of, the CBA between Local 67 and

Interstate.

        16.    The CBA entered into between Local 67 and Interstate require that Interstate

make monthly contributions to the Funds. Interstate is to contribute to each of the Funds based

on the number of hours worked by its employees who are covered by the CBA.

        17.    The CBA and Trust Agreements further requires Interstate to provide the Funds

with monthly reporting forms detailing the number of covered employees, the hours worked by

those employees, and the amounts payable to the respective Funds.

        18.    Plaintiff Funds need these reports to ensure that Interstate remits the proper

amount of fringe benefit contributions.

        19.    Per the CBA and Trust Agreements these reports must be submitted to the Funds

on or before the 15th day of the month following in which the work was performed. Payments or

reports not provided within five (5) calendar days of the due date are deemed delinquent.

        20.    The CBA requires Interstate to contribute to the Funds at rates prescribed by the

CBA.

        21.    The CBA and/or Trust Agreements provide that the Funds are entitled to

liquidated damages assessed against Interstate in the amount of 10% of the delinquent amount on

the date the delinquency commenced.




                                                    5
        Case 4:19-cv-00323-RGE-SBJ Document 1 Filed 10/07/19 Page 6 of 10



        22.    The CBA and/or Trust Agreements provide that the Funds are entitled to interest

at the rate of the prime interest rate plus 2% of the delinquent amount on the date the

delinquency commenced.

        23.    The CBA and Trust agreements provide that the Funds can collect all reasonable

attorneys’ fees incurred by the funds in collecting the delinquency. Reasonable attorneys’ fees

are mandatory under ERISA. 29 U.S.C. § 1132(g)(2)(D).

        24.    On April 29, 2019, Interstate submitted remittance reports for December 2018,

January 2019, February 2019, and March 2019, showing Interstate owes $35,397.19 in

contributions to the Funds.

        25.    As of the date of this Complaint, Interstate has failed to timely contribute to the

Funds for work performed in December 2018, January 2019, February 2019, and March 2019.

        26.    As of the date of this Complaint, Interstate owes at least $2,819.73 in liquidated

damages for its delinquent contributions for work performed in December 2018, January 2019,

February 2019, and March 2019.

        27.    As of July 22, 2019, Interstate owes at least $1,785.00 in interest for its delinquent

contributions for work performed in December 2018, January 2019, February 2019, and March

2019.

        28.    The CBA entered into between Local 67 and Interstate require that Interstate

deduct from the net wages of all covered employees $2.96 for each straight time hour worked

and $5.92 for each overtime hour worked for the Vacation Plan.

        29.    The terms of the CBA require that on or before the 15th day of each succeeding

month Interstate send a single check for payment to the Vacation Plan.
                                                     6
      Case 4:19-cv-00323-RGE-SBJ Document 1 Filed 10/07/19 Page 7 of 10



       30.    Interstate has failed to remit payment for contributions to the Vacation Plan of at

least $6,673.32 for hours worked by covered employees during December 2018, January 2019,

February 2019, and March 2019.

       31.    Under the CBA, Interstate agreed to contribute to the Ironworker Management

Progressive Action Cooperative Trust (hereinafter “I.M.P.A.C.T.”) fund three-fourths of one

percent per each actual hour worked by Local 67 employees covered by the CBA.

       32.    Interstate failed to remit contributions for the I.M.P.A.C.T. fund of at least

$376.91 for work performed in December 2018, January 2019, February 2019, and March 2019.

       33.    Under the CBA, Interstate agreed to contribute an additional $.04 of each hour

worked by all covered employees to the Erectors Fund held in trust for the Central Iowa

Ironworking Contractors’ Association (“C.I.I.C.A.”).

       34.    Interstate failed to remit contributions for the C.I.I.C.A. fund of at least $88.68 for

work performed in December 2018, January 2019, February 2019, and March 2019.

       35.    Interstate has further failed to provide dues owed to Local 67 from employees

covered by the CBA for December 2018, January 2019, February 2019, and March 2019.

       36.    Dues are to be collected by Interstate at a rate of $2.96 per regular hour worked

and $5.92 per overtime hour worked by employees covered under the CBA.

       37.    Interstate has failed to report the hours of covered work performed by its

employees and to remit payment for the contributions owing for those hours for work performed

in April 2019, May 2019, and July 2019.




                                                    7
      Case 4:19-cv-00323-RGE-SBJ Document 1 Filed 10/07/19 Page 8 of 10



       38.     The Funds are entitled to receive liquidated damages and interest pursuant to the

CBA and/or Trust Agreements and by law for delinquent contributions from unreported covered

hours worked April 2019, May 2019, and July 2019.

       39.     The CBA and Trust agreements provide that the Funds can collect all reasonable

attorneys’ fees incurred by the funds in collecting the delinquency. Reasonable attorneys’ fees

are mandatory under ERISA. 29 U.S.C. § 1132(g)(2)(D). The Funds have incurred and will

continue to incur attorneys’ fees and other costs in their efforts to remedy Interstate’s failure to

timely pay contributions under the CBA and Trust Agreements.

       40.     The CBA and Trust Agreements provide that the Funds can audit Interstate using

a Certified Public Accountant, and examine Interstate’s books and records that may be relevant

in calculating the proper contributions under the CBA and Trust Agreements.

       41.     The CBA and Trust Agreements provide that Interstate is liable for and shall pay

to the Funds the reasonable costs of such an examination or audit if the audit reveals a

discrepancy of ten percent or greater of Interstate’s contributions owed during the audit or

examination time period.

       WHEREFORE, Plaintiffs pray that the Court enter an Order:

       (1)     Finding that Interstate is liable to the Funds for delinquent fringe benefit

contributions due and owing under the CBA and/or Trust Agreements for the months of

December 2018, January 2019, February 2019, and March 2019, totaling $35,397.19 less a credit

for any payments made;

       (2)     Finding that Interstate is liable to the Funds for delinquent contributions to the

I.M.P.A.C.T. and C.I.I.C.A funds due and owing under the CBA and/or Trust Agreements for the
                                                     8
       Case 4:19-cv-00323-RGE-SBJ Document 1 Filed 10/07/19 Page 9 of 10



months of December 2018, January 2019, February 2019, and March 2019, totaling $465.59 less

a credit for any payments made;

        (3)     Finding that Interstate is liable to Local 67 for delinquent dues and assessments

that are due and owing under the CBA and/or Trust Agreements for the months of December

2018, January 2019, February 2019, and March 2019, totaling $6,673.32 less a credit for any

payments made;

        (4)     Requiring Interstate to submit reports for work performed by employees covered

under the CBA for April 2019, May 2019, and July 2019;

        (5)     Finding that Interstate is liable to the Funds for delinquent fringe benefit

contributions due and owing under the CBA and/or Trust Agreements for the months of April

2019, May 2019, and July 2019.

        (6)     Finding that Interstate has further failed to provide dues and assessments owed to

Local 67 from employees covered by the CBA for April 2019, May 2019, and July 2019.

        (7)     Finding that Interstate is liable to Plaintiffs for delinquent dues and fringe benefit

contributions that become due and owing under the CBA and/or Trust Agreements after this

lawsuit is filed;

        (8)     Requiring Interstate to permit a qualified, Certified Public Accountant, selected

by Plaintiffs, to audit Interstate’s books and records at Interstate’s expense to determine any and

all other contributions, liquidated damages, and interest that are due and owing to Plaintiffs, now

or in the future, under the collective bargaining agreements;

        (9)     Allowing Plaintiffs to apply for an award against Interstate pursuant to the CBA

and/or Trust Agreements, which would include:
                                                      9
      Case 4:19-cv-00323-RGE-SBJ Document 1 Filed 10/07/19 Page 10 of 10



               (a)     Liquidated damages due upon the delinquent contributions, including (but

       not limited to) the $2,819.73 described herein;

               (b)     Interest that has accrued and continues to accrue upon delinquent

       contributions, including (but not limited to) the $1,785.00 in interest that has accrued as

       of September 17, 2019 on delinquencies to the Funds described herein;

               (c)     Liquidated damages and interest for future amounts, current amounts that

       have yet to be reported, and from previous partial payments; and

               (d)     Plaintiffs’ costs of this action attributable to the collection of Interstate’s

       delinquent dues and contributions, including Plaintiffs’ reasonable attorneys’ fees.

       (10)    Granting the Plaintiffs such other relief that the Court may deem just and proper,

including additional interest that accrues during the pending of this action.




                                                      Respectfully submitted:

                                                      BLAKE & UHLIG, P.A.


                                              By:     /s/ Jason R. McClitis
                                                      Jason R. McClitis IA: AT0013557
                                                      753 State Ave., Suite 475
                                                      Kansas City, Kansas 66101
                                                      (913) 321-8884 - Phone
                                                      (913) 321-2396 - Fax
                                                      jrm@blake-uhlig.com
                                                      ATTORNEYS FOR THE PLAINTIFFS




                                                     10
